[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MAR 12, 2010
                            No. 09-12359                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A099-642-773

ELVIRA VIKTOROVNA BAZAROVA,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 12, 2010)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Elvira Viktorovna Bazarova, a native and citizen of Russia, petitions for

review of the denial of her application for asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”). Bazarova contends that the Board of

Immigration Appeals (“BIA”) erred in affirming the adverse credibility finding of

the Immigration Judge (“IJ”). She also contends that the IJ violated her due

process rights by denying her motion to continue. After careful review, we DENY

the petition.

                                    I. BACKGROUND

       Bazarova entered the United States on 14 June 2005 as a temporary

nonimmigrant visitor with authorization to stay until 15 April 2006. In July 2006,

she received a notice to appear charging her with removability under the INA for

overstaying her visa.

       Bazarova applied for asylum, withholding of removal, and CAT protection.

She claimed that she was raped in May 2005 by a group of people called the

Slepovtsy1 because her boyfriend owed them money. On 20 February 2007,

Bazarova appeared before an IJ and conceded her removability as charged.



       1
         Although Bazarova identified the group as the “Slepovtsi” in her asylum application,
she spelled the name as “Slepovtsy” during her asylum hearing.
                                               2
Bazarova’s counsel requested extra time to supplement her application.

Accordingly, the IJ scheduled the hearing for 28 September 2007 and directed

counsel to file any supporting evidence by 20 June 2007. The IJ also informed

Bazarova’s counsel that he could file a motion for more time if needed. No

additional documents were ever filed by Bazarova.

      At the merits hearing on 28 September 2007, Bazarova filed a motion to

continue in order to obtain affidavits from a nurse and two Russian neighbors. The

IJ denied the motion for lack of good cause as the motion gave no reason why the

affidavits were not obtained during the past seven months. The IJ also noted that

an interpreter had already been paid for and the IJ had been flown in from New

Jersey for the hearing. Nevertheless, the IJ indicated that she might reconsider her

ruling after hearing Bazarova’s testimony about her efforts to secure the affidavits.

      Bazarova then testified as follows. The Slepovtsy is a dangerous group of

criminals akin to a mafia. Bazarova’s boyfriend was a member of the Slepovtsy

gang though she did not know this while they were dating. Bazarova never found

out what type of work her boyfriend did because “[i]t’s not that prestigious to talk

about your jobs back home.” Administrative Record (“AR”) at 127. Bazarova was

content that he made “good money” and could help support her and her parents.

Id. at 127-29. Starting in November 2004, her boyfriend would come home “all

beaten up.” Id. at 114. After he disappeared in April 2005, Bazarova began
                                          3
receiving threatening phone calls, warning her to either find her boyfriend or repay

his debt. Scared, Bazarova moved into her sister’s apartment in another part of the

city.

        On 15 May 2005, several people from the Slepovtsy broke into her sister’s

apartment, beat Bazarova, and raped her. Bazarova did not seek medical treatment

because she was told that things would be worse for her if she went to any

establishments. Instead, a nurse, who was a friend of Bazarova’s sister, examined

Bazarova. The next day, Bazarova reported the incident to the police, but they

merely laughed at her and told her to disclose her boyfriend’s location or give them

the money he owed. Bazarova believes the police and the Slepovtsy are connected

and “do everything together.” Id. at 117.

        Before she began dating her boyfriend in 2002, Bazarova was assaulted by

the Slepovtsy one other time. The incident occurred during a birthday party at a

restaurant wherein several people grabbed her and hit her head against some glass

shelves. They wanted to “imprison” her, which means take her to a place where

they could rape her, but a friend managed to convince them not to. Id.

        After she left Russia, Bazarova learned of her boyfriend’s death, but she

knows nothing about the circumstances of his death or even when he died. She did

not contact his family. Bazarova testified that the Slepovtsy have continued to

threaten her parents, sister, and other relatives because they want to collect on her
                                            4
boyfriend’s debt and kill her. She is unwilling to return to Russia because she

fears the police will catch her if she moves to another city and “imprison” her the

same way the Slepovtsy do to other women.

      With respect to her attempt to secure affidavits, Bazarova stated that the

eight hour time difference made it difficult to contact witnesses in Russia and that

many were too scared to help. She also testified that her phone had problems

connecting to Russia for several months. Although she tried mailing a few items,

mail delivery was slow and unreliable. She did not obtain affidavits from her

parents because some friends had informed her that relatives could not serve as her

witnesses.

      In a written decision, the IJ first addressed Bazarova’s motion to continue.

The IJ rejected Bazarova’s time-difference argument on grounds that she could

have written letters, placed phone calls to pre-arrange conversations, or adjusted

her schedule to the needs of her Russian witnesses. The IJ also found no

convincing evidence to support her claim of mail and telecommunication

problems. Finally, the IJ discounted as unreasonable Bazarova’s reliance on her

friends’ advice that relatives could not be witnesses. The IJ concluded that

Bazarova had not shown good cause for granting a continuance.

      Next, the IJ determined that Bazarova was not credible. While Bazarova’s

testimony was consistent with her written statement, the brevity of her application
                                          5
left open the possibility that Bazarova had enhanced her claim during the hearing.

The IJ also found that Bazarova’s testimony was vague and implausible at times

concerning her purported boyfriend, the threats against her, and her decision to

avoid seeking medical treatment. The IJ rejected her reasons for not obtaining

corroborating evidence as “patently unreasonable excuses” which only added to

her lack of credibility. Id. at 55. The IJ further determined that the 2006 Country

Report on Human Rights Practices in Russia did not corroborate her claims of

persecution. Though the report documented general police corruption, it did not

mention the Slepovtsy or any police involvement in organized gang activity.

Moreover, even if Bazarova was credible, the IJ found that her past persecution

was not on account of any protected ground and that she did not have a well-

founded fear of future persecution in Russia. The IJ ultimately denied asylum,

withholding of removal, and CAT relief.

      On appeal, the BIA adopted and affirmed the IJ’s decision. In particular, the

BIA found no clear error in the IJ’s adverse credibility determination “based upon

the various problems and inconsistences in the record” as detailed by the IJ. Id. at

3. The BIA further noted that Bazarova failed to provide corroborating evidence

from her family even though that evidence was reasonably available. Additionally,

the BIA found no error in the IJ’s denial of the motion to continue given the lack of

good cause for a continuance. In any event, the BIA noted that no prejudice had
                                          6
been shown because the affidavits had still not been obtained.

      In her pro se petition for review, Bazarova contends that the IJ’s adverse

credibility finding was not supported by specific details. She notes that the IJ

faulted her for not corroborating her claims while at the same time denying her

motion to continue which would have allowed her time to obtain corroborating

evidence. Bazarova further contends that her persecution occurred on account of a

protected ground. Specifically, she argues that the government was cooperating

with the criminals in the Slepovtsy and that she is a female in a social group which

was targeted. Finally, Bazarova asserts that the denial of her motion to continue

violated her due process rights.

                                   II. DISCUSSION

A. Denial of Asylum, Withholding of Removal, and CAT protection

      When the BIA expressly adopts the IJ’s opinion and reasoning, as here, we

review both the IJ’s and BIA’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). We review credibility determinations under the substantial

evidence test and “may not substitute [our] judgment for that of the [IJ] with

respect to credibility findings.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1255

(11th Cir. 2006) (per curiam) (quotation marks and citation omitted). As with all

factual findings, we may reverse a credibility finding only if the record compels it.

See id. Furthermore, we must view all evidence and draw all reasonable inferences
                                          7
in favor of the agency’s decision. Id.

      Bazarova’s application is governed by the REAL ID Act, which permits an

adverse credibility determination to be based on any inconsistencies, even ones that

do not go to the heart of the applicant’s claim, provided that such a determination

is supported by the “totality of the circumstances.” 8 U.S.C. § 1229a(c)(4)(C)

(2005). Relevant factors include an applicant’s consistency on direct examination,

consistency between the applicant’s written and oral statements, and the absence of

embellishments. Ruiz, 440 F.3d at 1255. An alien’s testimony need not be

corroborated if credible. See id. “Conversely, an adverse credibility determination

alone may be sufficient to support the denial of an asylum application” where the

applicant does not produce evidence other than her own testimony. Id. (quotation

marks and citation omitted). The burden then shifts to the applicant to show that

the adverse credibility finding was not supported by “specific, cogent reasons” or

substantial evidence. Id. (quotation marks and citation omitted).

      Bazarova has not carried her burden in this case. Contrary to her assertion,

the IJ provided numerous examples of vague and inconsistent testimony in support

of the adverse credibility finding. For instance, the IJ noted that Bazarova never

specified the number of times the Slepovtsy threatened her or her family, or how

those threats were communicated each time. Equally vague was her testimony

concerning her relationship with her boyfriend, in that she did not know her
                                          8
boyfriend’s profession, that he was a gang member while they were dating, or the

circumstances of his death. Moreover, Bazarova’s failure to correspond to her

boyfriend’s family after his death was inconsistent with her claims that they had

been romantically involved for a long period and often stayed with his parents.

Another inconsistency surfaced in Bazarova’s testimony that threats of reprisal

kept her away from the hospital, but not from the police, after her rape. This

inconsistency was more glaring given Bazarova’s testimony that the police and the

Slepovtsy “do everything together.” AR at 117. In light of the substantial

evidence supporting the IJ’s adverse credibility finding, the record does not compel

us to reverse that finding.

      Furthermore, as the IJ found, Bazarova did not provide corroborating

evidence to support her testimony nor establish good cause to excuse her failure to

do so. Although the IJ considered the 2006 Country Report submitted by the

government, that report did not substantiate Bazarova’s claims of persecution by

the Slepovtsy. Accordingly, the adverse credibility determination was sufficient to

support the BIA’s denial of her asylum application. See Ruiz, 440 F.3d at 1255.

Given that withholding of removal under the INA and the CAT entails a higher

standard of proof, we conclude that substantial evidence supports the denials of

those claims as well. See Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1292 (11th

Cir. 2006) (per curiam).
                                          9
B. Denial of Motion to Continue

      We review for abuse of discretion an IJ’s denial of a motion to continue.

See Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1362 (11th Cir. 2006). An IJ has

discretion to grant a continuance in an immigration proceeding “for good cause

shown.” 8 C.F.R. § 1003.29 (2009). In order to constitute a due process violation,

the denial of the motion to continue must have substantially prejudiced the movant.

See Ka Fung Chan v. INS, 634 F.2d 248, 258 (5th Cir. 1981) (concluding that the

movant was not prejudiced by the denial of his request for a continuance because

the information he needed would not have altered the judgment of the INS in any

way); see also Frech v. U.S. Att’y Gen., 491 F.3d 1277, 1281 (11th Cir. 2007) (“To

prevail on a procedural due process challenge, the petitioner must show that he was

substantially prejudiced by the violation.”).

      No abuse of discretion has been shown in this case. Bazarova had several

months to submit evidence or file a motion to continue, but she instead waited until

the day of the hearing to ask for a continuance. Her motion gave no good cause to

excuse her failure to obtain the affidavits during the previous seven months. The IJ

rejected Bazarova’s proffered explanations at the hearing as non-credible, noting

the existence of “calling cards, computer-assisted phone calling methods such as

Skype, overnight delivery services that travel worldwide such as DSL, and alarm

clocks that help a person to be awake at a time convenient to her witnesses.” AR at
                                          10
55. The IJ also found unreasonable Bazarova’s reliance on the advice of her

friends, who were not attorneys, concerning her relatives’ ability to submit

affidavits on her behalf. Based on the record, we conclude that the IJ did not abuse

her broad discretion in denying a continuance for lack of good cause, particularly

in light of the pre-arranged presence of an interpreter and an IJ.

      Moreover, we agree with the BIA that Bazarova has failed to demonstrate

the requisite prejudice from the denial of her motion to continue. Although the

affidavits might have provided some corroboration of her claims, they would not

have eliminated the inconsistencies and other problems in her testimony which

supported the adverse credibility finding. Absent a showing of substantial

prejudice, her due process claim fails. See Ka Fung Chan, 634 F.2d at 258.

                                III. CONCLUSION

      The record contains substantial evidence supporting the denial of asylum,

withholding of removal, and CAT relief. We further conclude that the IJ’s denial

of Bazarova’s motion to continue was not an abuse of discretion and did not

violate Bazarova’s due process rights. Accordingly, we DENY Bazarova’s petition

for review.

      PETITION DENIED.




                                          11